DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after November 30th, 2021 has been entered. Claims 4-9, 11, 12, and 18-25 remain pending. Claims 4, 5, 6, 11, 18, and 23 have been amended. Applicant’s amendment to the drawings have remedied the objections set forth in the Non-Final Action mailed 8/31/2021, new drawing objections have been entered relating to the submission of color drawings into the file wrapper without a petition to have such drawings. Applicant’s amendment to the claims have remedied the objections and the 112(b) indefiniteness rejection set forth in the Non-Final Action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-9, 11, 12, and 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Drawing supplemental file submitted on November 30th, 2021 contains color drawings.
Claim Interpretation
The objective lens assembly and the imaging assembly are still being interpreted under 112(f) as a means plus function limitation as outlined in the previous action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 2016/0093063 A1) in view of Yu et al. (2016/0183782 A1) herein after Yu.
Regarding claim 4, Gonzalez teaches a full depth ophthalmic surgical system for performing surgery on an eye of a subject (fig. 3A assembly 62), comprising: a femtosecond laser source configured to produce a femtosecond pulsed laser beam (Para [0079] “The cutting laser subsystem 44 includes an ultrafast (UF) laser 64 (e.g., a femtosecond laser)”); an imaging assembly configured to emit an imaging beam (Para [0096] “the ranging subsystem 46 a scanning assembly including a Z scanner and an XY scanner, configured to scan a focal spot of the laser beam and the imaging beam within the eye in a depth direction and two transverse directions, respectively (Para [0074] “In many embodiments, the shared optics 50 includes scanning mechanisms operable to scan the respective emission in three dimensions. For example, the shared optics can include an XY-scan mechanism(s) and a Z-scan mechanism. The XY-scan mechanism(s) can be used to scan the respective emission in two dimensions transverse to the propagation direction of the respective emission. The Z-scan mechanism can be used to vary the depth of the focal point within the eye 43” and fig. 3A depicts connection between imaging beam and shared optics component); an objective lens assembly configured to focus the laser beam and the imaging beam (Para [0092] “the laser pulse beam 66 passes through an objective lens assembly 94. The objective lens assembly 94 can include one or more lenses. In many embodiments, the objective lens assembly 94 includes multiple lenses”) and a patient interface configured to be coupled to the objective lens assembly and to engage the eye, the patient interface including a lens having a predefined optical power (fig. 3A patient interface 52 contains removable lens 96); wherein the scanning assembly, the objective lens assembly and the lens of the patient interface are configured to form the focal spot of the laser beam at any depth within a range of 15 mm to 24 mm in water beyond a distal surface of the lens of the patient interface (Para [0074] “the shared optics 50 includes an objective lens assembly that focuses each laser pulse into a focal and wherein the XY scanner includes at least one scanning mirror (fig. 3A Galvo Xm 86 and Galvo Ym 88), and wherein the objective lens assembly and the lens of the patient interface are positioned relative to the at least one scanning mirror (fig. 3A: obj lens 94 and patient interface 52 are positioned near the galvo Xm 86 and the galvo Ym 88), but does not explicitly disclose that this positioning forms an image of the at least one scanning mirror at a location 0 to 10 mm from a distal surface of the focusing lens of the patient interface .
However, in a similar full depth ophthalmic surgical system, Yu discloses an ophthalmic visualization system that forms an image of the at least one scanning mirror at a location 0 to 10 mm from a distal surface of the focusing lens of the patient interface
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Gonzalez to further include that the positioning of the objective lens assembly and the lens of the patient interface form an image of the scanning mirror at a location 0 to 10 mm from a distal surface of the focusing lens of the patient interface as disclosed by Yu as a way to provide a clear image of the target region through the surgical microscope for a more accurate and precise procedure. 
Regarding claim 8, Gonzalez further teaches wherein the imaging assembly comprises an optical coherence tomographer, a Purkinje imaging assembly, or a Scheimpflug imaging assembly (Para [0068] “The corneal topography system 53 may apply any number of modalities to measure the shape of the eye including one or more of a keratometry reading of the eye, a corneal topography of the eye, an optical coherence tomography of the eye, a Placido disc topography of the eye, a reflection of a plurality of points from the cornea topography of the eye, a grid reflected from the cornea of the eye topography, a Hartmann-Shack measurement of the eye, a Scheimpflug image topography of the eye, a confocal tomography of the eye, or a low coherence reflectometry of the eye” and Para [0096] “the ranging subsystem 46 includes an OCT imaging device. Additionally or alternatively, imaging modalities other than OCT imaging can be used. An OCT scan of the eye can be used to measure the spatial disposition (e.g., three-dimensional coordinates such as X, Y, and Z of points on boundaries) of structures of interest in the patient's eye 43”). 
Regarding claim 9, Gonzalez further teaches comprising a fixation light source configured to generate a fixation light (Para [0073] “The alignment guidance subsystem 48 can include LEDs or lasers that produce a fixation light to assist in aligning and stabilizing the wherein the optical components are further configured to direct the fixation light to the objective lens assembly (fig. 3A see beam path).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Yu, as applied to claim 4, and further in view of Fu et al. (2016/0374857 A1) herein after Fu and Gooding (US 2013/0102922 A1).
 Regarding claims 5 and 6, Gonzalez in view of Yu further disclose an illumination light source configured to emit an illumination light (Gonzalez: fig. 3A alignment guidance 48 and aim beam 108); a video camera assembly (Gonzalez: fig. 3A alignment guidance: video 48); and wherein the illumination light source is a ring-shaped light source (Gonzalez: Para [0119] “Alternatively or in combination, the topography structure may comprise a ring illuminator either mounted to the patient interface or to the structure of the laser system”), wherein the objective lens assembly and the lens of the patient interface are positioned relative to the illumination light source (Gonzalez: fig. 3A obj lens 94 and patient interface lens 96 are positioned near OCT light source, the UF laser, the alignment illum, and the Aim light source because they are a part of the same system) to form an image of the illumination light source at locations 0 to 10 mm from a distal surface of the lens of the patient interface (Yu: fig. 6 intermediate image plane 152 is the image of light source and Para [0046] “providing the ocular lens 160 in the optical path can move the intermediate image plane 152 between about 10 mm and about 200 mm”), but do not explicitly disclose optical components including at least one beam splitter, configured to direct the laser beam and the imaging beam output by the scanning assembly and the illumination light to the objective lens assembly, and to direct light emitted from within the eye, which has passed through the objective lens assembly, to the 
However, in a similar ophthalmic surgical system, Fu discloses optical components including at least one beam splitter, configured to direct the laser beam and the imaging beam output by the scanning assembly and the illumination light to the objective lens assembly, and to direct light reflected or scattered by the eye, which has passed through the objective lens assembly, to the video camera assembly (Para [0025] “one or more beam-splitter optics are configured to allow a pulsed laser beam to pass through the interface to a focal point of the target in the patient's eye. The beam-splitter optics may include one or more multi-facet beam-splitter optics. The beam-splitter optics may include a side-imaging optical channel that is configured to rotate to a temporal side of the patient's eye. The beam-splitter optics may include dual imaging channels. The beam-splitter optics may be configured to manipulate non-telecentric imaging rays at a full optical cone angle equal to or greater than fifteen degrees”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system of Gonzalez in view of Yu to further include optical components including at least one beam splitter, configured to direct the laser beam and the imaging beam output by the scanning assembly and the illumination light to the objective lens assembly, and to direct light reflected or scattered by the eye, which has passed through the objective lens assembly, to the video 
Furthermore, Gooding discloses in a similar ophthalmic surgical system, the video camera assembly includes a detector and a tunable lens in front of the detector (Para [0032] “Video lens (76) forms an image onto the camera's detector array while optical elements (80 & 78) provide polarization control and wavelength filtering respectively. Aperture or iris (81) provides control of imaging NA and therefore depth of focus and depth of field.”), and wherein the tunable lens of the video camera assembly is configured to focus light emitted from any distance within a range of 8 mm to 29 mm in water beyond the distal surface of the lens of the patient interface (Para [0032] “Video lens (76) forms an image onto the camera's detector array while optical elements (80 & 78) provide polarization control and wavelength filtering respectively. Aperture or iris (81) provides control of imaging NA and therefore depth of focus and depth of field.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system of Gonzalez in view of Yu and Fu to further include wherein the video camera assembly includes a detector and a tunable lens in front of the detector; and wherein the tunable lens of the video camera assembly is configured to focus light emitted from any distance within a range of 8 mm to 29 mm in water beyond the distal surface of the lens of the patient interface as disclosed by Gooding as a way to allow the video camera light to be adjustable for a variety of different patient eye types, sizes, or physiologies. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Yu as applied to claim 4, and further in view of Woodley et al. (US 2015/0141972 A1) herein after Woodley and Curatu et al. (US 2012/0271286 A1) herein after Curatu.
Regarding claim 7, Gonzalez in view of Yu disclose the ophthalmic surgical system of claim 4, but does not explicitly teach wherein the objective lens assembly includes four doublet lenses and a meniscus lens.
However, in a similar ophthalmic surgical system, Woodley discloses wherein the objective lens assembly includes four doublet lenses (Para [0160] “The objective lens 94 may comprise a plurality of achromatic infrared doubles, for example three achromatic infrared doublets”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical device of Gonzalez in view of Yu to further include the three achromatic infrared doublet lens of Woodley because doing so would have given the system the ability to better focus light into the patients eye. Furthermore, it would have been obvious to add a fourth doublet lens because as it would simply be a duplication of an essential working part. See MPEP 2144.04 Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Moreover, Curatu discloses, in a similar ophthalmic surgical system a meniscus lens (Para [0059] “Lens 506 is a meniscus shaped singlet with positive power (focal length of approximately 150 mm) with a center thickness of approximately 12 mm”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view Yu, as applied to claim 4, and further in view of Dick et al. (US 2013/0131652 A1) herein after Dick.
Regarding claim 11, Gonzalez in view of Yu disclose the ophthalmic surgical system of claim 4 and Gonzalez further teaches a controller operably connected to the laser source, the imaging assembly, the scanning assembly, and the video camera assembly (Para [0076] “The control electronics 54 controls the operation of and can receive input from the cutting laser subsystem 44, the ranging subsystem 46, the alignment guidance subsystem 48, the patient interface 52, the control panel/GUI 56, and the user interface devices 58 via the communication paths 60”), but does not explicitly disclose the controller programmed to operate the imaging assembly to form images of structures within a vitreous humor of the eye; identify outer boundaries of a treatment volume located in the vitreous humor based on the images; define a scan pattern for scanning the focal spot of the laser beam within the treatment volume; and operate the scanning assembly to scan the focal spot of the laser beam in the treatment volume in the vitreous humor according to the scan pattern to liquefy the vitreous humor in the treatment volume.
However, in a similar ophthalmic surgical system Dick discloses a controller programmed to: operate the imaging assembly to form images of structures within a vitreous humor of the eye (Para [0051] “The sensors 15 are supporting said detection and determine identify outer boundaries of a treatment volume located in the vitreous humor based on the images (Para [0025] “It is advantageous to distribute the incisions relatively evenly in the volume of the vitreous humor, wherein a safety distance to the retina must be observed. According to the invention, the device therefore contains a navigation means which detects at least the posterior boundary layers of the crystalline lens and the retina” and Para [0051]); define a scan pattern for scanning the focal spot of the laser beam within the treatment volume (Para [0051] “This information is transmitted to the control device 40 which calculates firing coordinates (and thus the spot distances) for the processing laser 20 using, e.g., a finite element model. It is particularly preferred that the data are first transmitted to the control device for calculating preferred incision geometries which approach the desired change of the vitreous humor or the retinal tissue” and Para [0056] “With the use of the treatment laser, a channel 12 through the retina 6 is generated, through which the liquid can flow into the vitreous humor”); and operate the scanning assembly to scan the focal spot of the laser beam in the treatment volume in the vitreous humor according to the scan pattern to liquefy the vitreous humor in the treatment volume (Para [0051] “The control device transmits said data to the processing laser 20 which initiates the correspondingly predetermined treatment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system of Gonzalez in view of Yu to further include the controller programmed to operate the imaging assembly to form images of structures within a vitreous humor of the eye; identify outer boundaries of a treatment volume located in the vitreous humor based on the images; define a . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Yu, as applied to claim 4 of Mordaunt et al. (US 2015/0342782 A1) herein after Mordaunt and Dick.
Regarding claim 12, Gonzalez in view of Yu disclose the ophthalmic surgical system of claim 4, and Gonzalez further teaches a controller operably connected to the laser source, the imaging assembly, the scanning assembly, and the video camera assembly
However, Mordaunt discloses, in a similar ophthalmic surgical system a computer programmed to: operate the imaging assembly or the video camera assembly to form images of structures in a vitreous humor of the eye (Para [0019] “the computer 22 is connected to the imaging unit 14, and to the programming unit 24. With these connections, the computer 22 obtains the necessary information regarding the anatomical profile and the pathway that is required to create a control input for the laser unit 12”); identify floaters located in the vitreous humor based on the images (Para [0018] “The programming unit 24, which is electronically connected to the imaging unit 14, is used to locate the optical channel 28 in the vitreous humor 20” and Para [0019] “vitreous in the vitreous humor 20, along with any deposits such as floaters that may be located within the optical channel 28”); define a treatment volume within the vitreous humor that includes the identified floaters (Para [0018] “the imaging unit 14 is first used to create an anatomical profile of the vitreous humor 20 of the eye 16. Specifically, this anatomical profile identifies the dimensional relationship between the crystalline lens 32 and the retina 34 of the eye 16. The programming unit 24, which is electronically connected to the imaging unit 14, is used to locate the optical channel 28 in the vitreous humor 20”); and operate the scanning assembly to scan the focal spot of the laser beam in the treatment volume in the vitreous humor according to the scan pattern to destroy or remove the floaters
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system of Gonzalez in view of Yu to further include the controller programmed to operate the imaging assembly or the video camera assembly to form images of structures in a vitreous humor of the eye; identify floaters located in the vitreous humor based on the images; define a treatment volume within the vitreous humor that includes the identified floaters; and operate the scanning assembly to scan the focal spot of the laser beam in the treatment volume in the vitreous humor according to the scan pattern to destroy or remove the floaters as disclosed by Mordaunt as a way to treat the vitreous humor to remove eye floaters that cause visual obstructions in a patient. 
Moreover, Dick discloses defining a scan pattern for scanning the focal spot of the laser beam within the treatment volume (Para [0051] “This information is transmitted to the control device 40 which calculates firing coordinates (and thus the spot distances) for the processing laser 20 using, e.g., a finite element model. It is particularly preferred that the data are first transmitted to the control device for calculating preferred incision geometries which approach the desired change of the vitreous humor or the retinal tissue” and Para [0056] “With the use of the treatment laser, a channel 12 through the retina 6 is generated, through which the liquid can flow into the vitreous humor”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system of Gonzalez in view of Yu and Mordaunt to further include that the controller is programmed to define a scan pattern for scanning the focal spot of the laser beam within the treatment volume .
Claim 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Yu and Fu.
Regarding claim 18, Gonzalez teaches a full depth ophthalmic surgical system for performing surgery on an eye of a subject (fig. 3A assembly 62), comprising: a femtosecond laser source configured to produce a femtosecond pulsed laser beam (Para [0079] “The cutting laser subsystem 44 includes an ultrafast (UF) laser 64 (e.g., a femtosecond laser)”); an imaging assembly configured to emit an imaging beam (Para [0096] “the ranging subsystem 46 includes an OCT imaging device. Additionally or alternatively, imaging modalities other than OCT imaging can be used. An OCT scan of the eye can be used to measure the spatial disposition (e.g., three-dimensional coordinates such as X, Y, and Z of points on boundaries) of structures of interest in the patient's eye 43”);6Appl. No. 16/053,724Attorney Docket No. JSV7013USDIV1 Prelim. Amdt. Dated May 6, 2020CustomerNo.: 27777a scanning assembly including a Z scanner and an XY scanner, configured to scan a focal spot of the laser beam and the imaging beam within the eye in a depth direction and two transverse directions, respectively (Para [0074] “In many embodiments, the shared optics 50 includes scanning mechanisms operable to scan the respective emission in three dimensions. For example, the shared optics can include an XY-scan mechanism(s) and a Z-scan mechanism. The XY-scan mechanism(s) can be used to scan the respective emission in two dimensions transverse to the propagation direction of the respective emission. The Z-scan mechanism can be used to vary the depth of the focal point within the eye 43” and fig. 3A depicts connection between imaging beam and shared optics component); an illumination light source configured to emit an illumination light (fig. 3A alignment guidance a video camera assembly (fig. 3A alignment guidance: video 48); an objective lens assembly configured to focus the laser beam and the imaging beam (Para [0092] “the laser pulse beam 66 passes through an objective lens assembly 94. The objective lens assembly 94 can include one or more lenses. In many embodiments, the objective lens assembly 94 includes multiple lenses”); a patient interface configured to be coupled to the objective lens assembly and to engage the eye, the patient interface including a lens having a predefined optical power (fig. 3A patient interface 52 contains removable lens 96); wherein the scanning assembly, the objective lens assembly and the lens of the patient interface are configured to form the focal spot of the laser beam at any depth within a range of 15 mm to 24 mm in water beyond a distal surface of the lens of the patient interface (Para [0074] “the shared optics 50 includes an objective lens assembly that focuses each laser pulse into a focal point. In many embodiments, the shared optics 50 includes scanning mechanisms operable to scan the respective emission in three dimensions. For example, the shared optics can include an XY-scan mechanism(s) and a Z-scan mechanism. The XY-scan mechanism(s) can be used to scan the respective emission in two dimensions transverse to the propagation direction of the respective emission. The Z-scan mechanism can be used to vary the depth of the focal point within the eye 43” and Para [0100] “In the case of ranging subsystem 46 used in FIG. 3, the Z range is approximately 4-5 mm in an aqueous environment. Extending this range to at least 20-25 mm involves the adjustment of the path length of the reference path 106 via a stage ZED within ranging subsystem 46”), wherein the objective lens assembly and the lens of the patient interface are positioned relative to the illumination light source (fig. 3A obj lens 94 and patient interface lens 96 are positioned near OCT light source, the UF laser, the alignment 
However, in a similar full depth ophthalmic surgical system, Yu discloses forming an image of the illumination light source at locations 0 to 10 mm from a distal surface of the lens of the patient interface (fig. 6 intermediate image plane 152 is the image of light source and Para [0046] “providing the ocular lens 160 in the optical path can move the intermediate image plane 152 between about 10 mm and about 200 mm”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Gonzalez to further include that the positioning of the objective lens assembly and the lens of the patient interface form an image of the illumination light source at a location 0 to 10 mm from a distal surface of the focusing lens of the patient interface as disclosed by Yu as a way to provide a clear image of the target region through the surgical microscope for a more accurate and precise procedure. 
However Fu discloses, optical components including at least one beam splitter, configured to direct the laser beam and the imaging beam output by the scanning assembly and the illumination light to the objective lens assembly, and to direct light reflected or scattered by the eye, which has passed through the objective lens assembly, to the video camera assembly (Para [0025] “one or more beam-splitter optics are configured to allow a pulsed laser beam to pass through the interface to a focal point of the target in the patient's eye. The beam-splitter optics may include one or more multi-facet beam-splitter optics. The beam-splitter optics may include a side-imaging optical channel that is configured to rotate to a temporal side of the patient's eye. The beam-splitter optics may include dual imaging channels. The beam-splitter optics may be configured to manipulate non-telecentric imaging rays at a full optical cone angle equal to or greater than fifteen degrees”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system of Gonzalez in view of Yu to further include optical components including at least one beam splitter, configured to direct the laser beam and the imaging beam output by the scanning assembly and the illumination light to the objective lens assembly, and to direct light reflected or scattered by the eye, which has passed through the objective lens assembly, to the video camera assembly as disclosed by Fu as a way to modify the depth of the mean and to provide a depth reference (Fu Para [0051]).
Regarding claim 21, Gonzalez further teaches wherein the imaging assembly comprises an optical coherence tomographer, a Purkinje imaging assembly, or a Scheimpflug imaging assembly (Para [0068] “The corneal topography system 53 may apply any number of modalities to measure the shape of the eye including one or more of a keratometry reading of the eye, a corneal topography of the eye, an optical coherence tomography of the eye, a Placido disc topography of the eye, a reflection of a plurality of points from the cornea topography of the 
Regarding claim 22, Gonzalez further teaches a fixation light source configured to generate a fixation light (Para [0073] “The alignment guidance subsystem 48 can include LEDs or lasers that produce a fixation light to assist in aligning and stabilizing the patient's eye during docking and treatment”), wherein the optical components are further configured to direct the fixation light to the objective lens assembly (fig. 3A see beam path).
Regarding claim 23, Gonzalez in view of Yu further disclose wherein the XY scanner includes at least one scanning mirror (Gonzalez: fig. 3A Galvo Xm 86 and Galvo Ym 88), and wherein the objective lens assembly and the lens of the patient interface are positioned relative to the at least one scanning mirror (Gonzalez: fig. 3A: obj lens 94 and patient interface 52 are positioned near the galvo Xm 86 and the galvo Ym 88) forms an image of the at least one scanning mirror at a location 0 to 10 mm from a distal surface of the focusing lens of the patient interface
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Gonzalez to further include that the positioning of the objective lens assembly and the lens of the patient interface form an image of the scanning mirror at a location 0 to 10 mm from a distal surface of the focusing lens of the patient interface as disclosed by Yu as a way to provide a clear image of the target region through the surgical microscope for a more accurate and precise procedure. 
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Yu and Fu, as applied to claim 18, and further in view of Gooding.
Regarding claim 19, Gonzalez in view of Yu and Fu disclose the ophthalmic surgical system of claim 18, and Gonzalez further teaches wherein the illumination light source is a ring-shaped light source (Para [0119] “Alternatively or in combination, the topography structure may comprise a ring illuminator either mounted to the patient interface or to the structure of the laser system”), but the combination does not explicitly disclose wherein the video camera assembly includes a detector and a tunable lens in front of the detector and wherein the tunable lens of the video camera assembly is configured to focus light emitted from any distance within a range of 8 mm to 29 mm in water beyond the distal surface of the lens of the patient interface.
However, Gooding discloses wherein the video camera assembly includes a detector and a tunable lens in front of the detector (Para [0032] “Video lens (76) forms an image onto the camera's detector array while optical elements (80 & 78) provide polarization control and wavelength filtering respectively. Aperture or iris (81) provides control of imaging NA and therefore depth of focus and depth of field.”), and wherein the tunable lens of the video camera assembly is configured to focus light emitted from any distance within a range of 8 mm to 29 mm in water beyond the distal surface of the lens of the patient interface (Para [0032] “Video lens (76) forms an image onto the camera's detector array while optical elements (80 & 78) provide polarization control and wavelength filtering respectively. Aperture or iris (81) provides control of imaging NA and therefore depth of focus and depth of field.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system of Gonzalez in view of Yu and Fu to further include wherein the video camera assembly includes a detector and a tunable lens in front of the detector; and wherein the tunable lens of the video camera assembly is configured to focus light emitted from any distance within a range of 8 mm to 29 mm in water beyond the distal surface of the lens of the patient interface as disclosed by Gooding as a way to allow the video camera light to be adjustable for a variety of different patient eye types, sizes, or physiologies. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view Yu and Fu, as applied to claim 18, and further in view of Woodley and Curatu.
Regarding claim 20, Gonzalez in view of Yu and Fu disclose the ophthalmic surgical system of claim 18, but do not explicitly teach wherein the objective lens assembly includes four doublet lenses and a meniscus lens.
However, in a similar ophthalmic surgical system, Woodley discloses wherein the objective lens assembly includes four doublet lenses
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical device of Gonzalez in view of Yu and Fu to further include the three achromatic infrared doublet lens of Woodley because doing so would have given the system the ability to better focus light into the patients eye. Furthermore, it would have been obvious to add a fourth doublet lens because as it would simply be a duplication of an essential working part. See MPEP 2144.04 Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Moreover, Curatu discloses, in a similar ophthalmic surgical system a meniscus lens (Para [0059] “Lens 506 is a meniscus shaped singlet with positive power (focal length of approximately 150 mm) with a center thickness of approximately 12 mm”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system of Gonzalez in view of Yu, Fu, and Woodley to further include a meniscus lens of Curatu because doing so would provide a better ability to focus light within a focal volume of an eye of a patient. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Yu and Fu, as applied to claim 18, and further in view of Dick. 
Regarding claim 24, Gonzalez in view of Yu and Fu disclose the ophthalmic surgical system of claim 18 and Gonzalez further teaches a controller operably connected the laser source, the imaging assembly, the scanning assembly, and the video camera assembly (Para [0076] “The control electronics 54 controls the operation of and can receive input from the cutting laser subsystem 44, the ranging subsystem 46, the alignment guidance subsystem 48, 
However, in a similar ophthalmic surgical system Dick discloses a controller programmed to: operate the imaging assembly to form images of structures within a vitreous humor of the eye (Para [0051] “The sensors 15 are supporting said detection and determine once again a three-dimensional image of said inner structure”); identify outer boundaries of a treatment volume located in the vitreous humor based on the images (Para [0025] “It is advantageous to distribute the incisions relatively evenly in the volume of the vitreous humor, wherein a safety distance to the retina must be observed. According to the invention, the device therefore contains a navigation means which detects at least the posterior boundary layers of the crystalline lens and the retina” and Para [0051]); define a scan pattern for scanning the focal spot of the laser beam within the treatment volume (Para [0051] “This information is transmitted to the control device 40 which calculates firing coordinates (and thus the spot distances) for the processing laser 20 using, e.g., a finite element model. It is particularly preferred that the data are first transmitted to the control device for calculating preferred incision geometries which approach the desired change of the vitreous humor or the and operate the scanning assembly to scan the focal spot of the laser beam in the treatment volume in the vitreous humor according to the scan pattern to liquefy the vitreous humor in the treatment volume (Para [0051] “The control device transmits said data to the processing laser 20 which initiates the correspondingly predetermined treatment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system of Gonzalez in view of Yu and Fu to further include the controller programmed to operate the imaging assembly to form images of structures within a vitreous humor of the eye; identify outer boundaries of a treatment volume located in the vitreous humor based on the images; define a scan pattern for scanning the focal spot of the laser beam within the treatment volume; and operate the scanning assembly to scan the focal spot of the laser beam in the treatment volume in the vitreous humor according to the scan pattern to liquefy the vitreous humor in the treatment volume as disclosed by Dick as a way to provide controlled and effective minimally invasive treatment the vitreous humor of the eye. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view Yu and Fu, as applied to claim 18, and further in view of Mordaunt and Dick.
Regarding claim 25, Gonzalez in view of Yu and Fu disclose the ophthalmic surgical system of claim 18, and Gonzalez further teaches a controller operably connected to the laser source, the imaging assembly, the scanning assembly, and the video camera assembly (Para [0076] “The control electronics 54 controls the operation of and can receive input from the 
However, Mordaunt discloses, in a similar ophthalmic surgical system a computer programmed to: operate the imaging assembly or the video camera assembly to form images of structures in a vitreous humor of the eye (Para [0019] “the computer 22 is connected to the imaging unit 14, and to the programming unit 24. With these connections, the computer 22 obtains the necessary information regarding the anatomical profile and the pathway that is required to create a control input for the laser unit 12”); identify floaters located in the vitreous humor based on the images (Para [0018] “The programming unit 24, which is electronically connected to the imaging unit 14, is used to locate the optical channel 28 in the vitreous humor 20” and Para [0019] “vitreous in the vitreous humor 20, along with any deposits such as floaters that may be located within the optical channel 28”); define a treatment volume within the vitreous humor that includes the identified floaters (Para [0018] “the imaging unit 14 is first used to create an anatomical profile of the vitreous humor 20 of the eye and operate the scanning assembly to scan the focal spot of the laser beam in the treatment volume in the vitreous humor according to the scan pattern to destroy or remove the floaters (Para [0019] “The computer 22 also uses this control input for moving a focal point of the laser beam 38 along the pathway in the vitreous humor 20. Specifically, all of this is done in accordance with the control input to operate the laser unit 12 for ablating (i.e. liquefying/vaporizing) vitreous in the vitreous humor 20, along with any deposits such as floaters that may be located within the optical channel 28”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system of Gonzalez in view of Yu and Fu to further include the controller programmed to operate the imaging assembly or the video camera assembly to form images of structures in a vitreous humor of the eye; identify floaters located in the vitreous humor based on the images; define a treatment volume within the vitreous humor that includes the identified floaters; and operate the scanning assembly to scan the focal spot of the laser beam in the treatment volume in the vitreous humor according to the scan pattern to destroy or remove the floaters as disclosed by Mordaunt as a way to treat the vitreous humor to remove eye floaters that cause visual obstructions in a patient. 
Moreover, Dick discloses defining a scan pattern for scanning the focal spot of the laser beam within the treatment volume (Para [0051] “This information is transmitted to the control 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ophthalmic surgical system of Gonzalez in view of Yu and Fu and Mordaunt to further include that the controller is programmed to define a scan pattern for scanning the focal spot of the laser beam within the treatment volume as disclosed by Dick as a way to provide controlled and effective minimally invasive treatment the vitreous humor of the eye.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792